Citation Nr: 0522685	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  03-03 065A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a skin rash as a 
result of exposure to herbicides.

2.  Entitlement to service connection for prostatitis, to 
include as a result of exposure to herbicides.

3.  Entitlement to service connection for a stomach disorder, 
to include as a result of exposure to herbicides.

4.  Entitlement to service connection for degenerative joint 
disease.

5.  Entitlement to service connection for gout.

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from November 2001 and July 2003 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi.  The November 2001 rating 
decision relevantly denied the veteran's claims of 
entitlement to service connection for a skin rash secondary 
to herbicide exposure, prostatitis, a stomach disorder and 
PTSD.  The July 2003 rating decision relevantly denied the 
veteran's claims of entitlement to service connection for 
degenerative joint disease and gout.

In a February 2003 letter, the RO advised the veteran that 
his VA Form 9, received at the RO in February 2002 
(addressing the issues of entitlement to service connection a 
skin rash, prostatitis, a stomach disorder and PTSD) was not 
timely filed.  As noted above, the relevant issues were 
denied in a November 2001 rating decision.  The RO sent the 
veteran a letter on November 27, 2001, which enclosed a copy 
of the rating decision and notice of his appellate rights.  
In March 2002, he submitted his notice of disagreement.  On 
October 4, 2002, the RO furnished the veteran a statement of 
the case.

Following the submission of additional evidence relevant to 
the claims prior to expiration of the appeal period, the 
veteran filed a substantive appeal (VA Form 9) in February 
2003.  The RO furnished the veteran a supplemental statement 
of the case addressing this additional evidence and all of 
the appealed issues in September 2003.  As a result, the time 
period for perfecting an appeal, concerning the issues of 
service connection for a skin rash, prostatitis, stomach 
problem and PTSD, was not due to expire until November 2003.  
See VAOPGCPREC 9-97, 62 Fed. Reg. 37,953 (1997) (holding that 
38 U.S.C.A. § 7105(d)(3) and 38 C.F.R. § 20.203(c) require VA 
to afford a claimant at least 60 days from date of mailing a 
supplemental statement of the case to perfect an appeal, even 
if the 60-day period extends beyond the expiration of the 
one-year period).  Accordingly, the veteran perfected a 
timely substantive appeal as to the aforementioned issues, 
and as such, these issues are properly before the Board for 
appellate consideration.

Although the veteran filed a notice of disagreement with the 
initial rating assigned his service-connected tinea 
versicolor of the back and chest, he did not subsequently 
perfect his appeal of the issue.  Therefore the issue is not 
for appellate consideration.

In April 2005, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  

The issues of entitlement to service connection for a skin 
rash, gout and PTSD are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record does not show that the veteran's 
current prostatitis is etiologically linked to his service or 
any incident therein.

2.  Any stomach complaints noted in service were treated and 
completely resolved by the time the veteran separated from 
service.

3.  The evidence of record does not show that the veteran's 
current gastroesophageal reflux disease (GERD) is 
etiologically linked to his service or any incident therein.

4.  The evidence of record does not show that the veteran's 
current degenerative joint disease had its onset in service 
or within one year thereafter; or that this condition is 
etiologically linked to his service or any incident therein.


CONCLUSIONS OF LAW

1.  Prostatitis was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2004).

2.  GERD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2004).

3.  Degenerative joint disease (DJD) was neither incurred in 
nor aggravated by active military service; and this condition 
cannot be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.326(a), 3.385 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the November 2001 and July 2003 rating decisions from 
which the current appeals originate.  He was provided with 
statements of the case in October 2002 and September 2003 and 
supplemental statements of the case in September 2003 and May 
2004, which notified him of the issues addressed, the 
evidence considered, the adjudicative actions taken, the 
decisions reached, the pertinent law and regulations, and the 
reasons and bases for the decisions.

In June 2002, after the relevant November 2001 rating 
decision, and in November 2003, after the relevant July 2003 
rating decision, VA provided the veteran with adequate notice 
regarding what information and evidence is needed to 
substantiate his claims, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to submit any evidence in his possession that 
pertains to the claims.  While the notice provided to the 
veteran in June 2002 and November 2003, was not given prior 
to the RO adjudication of the relevant claims in November 
2001 and July 2003, the notice was provided by the RO prior 
to certification of the claims, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The RO provided adequate notice to 
the veteran regarding what information and evidence is needed 
to substantiate his claims for service connection in the June 
2002 notice and the September 2003 statement of the case, as 
well as what information and evidence must be submitted by 
the veteran in both the June 2002 and November 2003 letters, 
what information and evidence will be obtained by VA, and the 
need for the veteran to submit any evidence in his possession 
that pertains to the claims.

In this respect, the Board notes that the June 2002 letter 
informed the veteran that he could tell VA about any 
additional information or evidence he wanted VA to obtain and 
the November 2003 letter advised him that VA would make 
reasonable efforts to help him get evidence necessary to 
support his claim, but that he must give them enough 
information to request such evidence.  Although the letters 
did not specifically state the veteran could submit any 
evidence in his possession, they did state that he could 
provide VA with appropriate information to obtain evidence.  
Thus, the discussion contained in these letters furnished the 
veteran notice of the evidence he still needed to send to VA, 
the evidence that VA would assist in obtaining, and in effect 
requested that the veteran provide VA with or identify any 
additional evidence that he possessed or knew of that could 
help to substantiate his claims.  At this stage of the 
appeal, no further notice is needed to comply with the VCAA, 
and the Board finds that any failure to provide the veteran 
with VCAA notice prior to the initial RO decisions did not 
affect the essential fairness of the adjudication, and 
therefore was not prejudicial to the veteran.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The content of this notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  service 
medical records and private treatment records, as well as VA 
treatment records and compensation examination reports and 
the veteran's testimony at his personal hearings.  The 
veteran has not alleged that there are any other outstanding 
available medical records.  The Board consequently finds that 
VA's duty to assist the veteran in obtaining records in 
connection with the instant appeal has been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993). 

Factual Background

The veteran's service medical records show that he complained 
of an upset stomach in May 1970.  There are no other relevant 
complaints, findings, treatment or diagnoses associated with 
stomach disorders, or with prostate problems or DJD.  In his 
December 1970 medical history, the veteran denied any 
problems with back trouble, bone or joint deformity, 
arthritis, stomach trouble, frequent indigestion, frequent or 
painful urination or blood in the urine.  The accompanying 
separation examination report shows that clinical evaluation 
of the veteran's abdomen, genitourinary system and his 
musculosketal spine and lower extremities was normal.  In 
January 1971, the veteran signed a statement that his medical 
condition had not changed since the time of his separation 
examination.

A July 1982 VA Agent Orange examination report shows that 
physical examination of the veteran's abdomen and prostate 
was normal, and that examination of his back was negative for 
abnormalities.  Examination of his extremities revealed flat 
feet.  

Private chiropractic treatment records, dating from May to 
July 1991, show the veteran was treated for back complaints 
following a car accident.  The treatment records note that 
the veteran reported being in good overall condition with no 
symptoms prior to the accident.  X-ray studies of the 
veteran's thoracic and lumbar spines, as well as the lubo-
pelvic region, were unremarkable at the time.  X-ray studies 
of the cervical spine revealed cervical hypolordosis and loss 
of the normal cervical lordotic curve.  

Private hospital treatment records, dating from July 1986 to 
February 2001, relevantly show that the veteran was treated 
for complaints of low back pain after lifting a child and was 
diagnosed with a lumbar strain in October 1999.  An April 
2000 X-ray study of the veteran's lumbar spine was normal 
with noted normal vertebral body heights and intervertebral 
disc spaces.  He was treated for diagnosed prostatitis and 
urinary tract infection in February 2001, following a 4 to 5 
day history of urinary frequency and blood in the urine with 
testicular pain.  Examination of the prostate revealed it to 
be smooth and very tender. 

VA treatment records, dating from May 2000 to January 2004, 
show the veteran was treated primarily for diagnosed PTSD.  
However, he complained of frequent heartburn, epigastric and 
abdominal pain as well as right knee pain in May 2000.  He 
was assessed with gastritis and right knee pain at that time.  
A May 2000 X-ray study of the right knee indicated 
degenerative changes.  A June 2000 treatment record shows he 
reported his main problem being with joint pain and 
prostatitis.  A June 2001 physical therapy consult report 
shows the veteran was diagnosed with DJD in both knees and 
reported he had bilateral knee problems for many years.  July 
2001 X-ray studies of the veteran's back were normal, but X-
ray studies of the left knee revealed mild DJD.

During his November 2003 personal hearing, the veteran 
testified that he first experienced prostate problems in 
2000.  He was treated at a private hospital for a prostate 
infection.  He denied any problems with his prostate in 
service, but believed that his current problems were a result 
of his in-service exposure to herbicides.  He testified that 
he initially experienced stomach problems while still in 
service and sought treatment from a military physician.  
After service, he continued to have symptoms and self-
medicated with Maalox and other antacids.  In 2000, he was 
examined and diagnosed with acid reflux.  Although he was 
initially diagnosed with DJD in 2001, the veteran testified 
that he first experienced symptoms much earlier and had fluid 
removed from his knees as early as 1973.

In April 2005, the veteran also testified at a hearing before 
the undersigned.  He testified that he received treatment for 
prostatitis through VA and was not currently experiencing any 
prostate problems.  He also testified that he initially began 
having problems with acid reflux in 1970 and had problems 
choking on his food when he slept at night.  He initially had 
symptoms while still in the service.  At the time of the 
hearing, he took medication prescribed by VA for his GERD.  
With regard to his DJD, the veteran testified that he was 
initially diagnosed in either the 1980's or 1990's at a 
private hospital.  His DJD involved his knees, fingers and 
back.  He had experienced only back problems while still in 
service, after he fell.  He also fractured a hand in service, 
but was unable to recall any specific knee injuries.  He 
believed his DJD was the result of being exposed to water in 
the jungles of Vietnam and during the monsoon season.  

Analysis

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including organic diseases of the nervous 
system, such as arthritis).

A disorder may be service connected if the evidence of record 
reveals that the appellant currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam (Vietnam) during the Vietnam era will be considered 
to have been incurred in service.  38 U.S.C.A. § 1116(a)(1) 
(West 2002); 38 C.F.R. § 3.307(a)(6).  The presumption 
requires exposure to an herbicide agent and manifestation of 
the disease to a degree of 10 percent or more within the time 
period specified for each disease.  38 C.F.R. 
§ 3.307(a)(6)(ii).  A veteran who served in Vietnam from 
January 9, 1962 to May 7, 1975 is presumed to have been 
exposed to herbicides, even without diagnosis of a 
presumptive disease, absent affirmative evidence to the 
contrary.  38 U.S.C.A. § 1116(f) (West 2002).

The following diseases are associated with herbicide exposure 
for purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), certain soft-tissue sarcomas, and 
Diabetes Mellitus (Type II).  38 U.S.C.A. § 1116(a)(2); 38 
C.F.R. § 3.309(e).  See 38 U.S.C.A. § 1116(b)(1) (permitting 
the Secretary to determine by regulation diseases subject to 
the presumption in addition to those listed at 38 U.S.C.A. § 
1116(a)(2)).

Based on studies by the National Academy of Sciences (NAS), 
the Secretary of the Department of Veterans Affairs 
(Secretary) has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 67 Fed. Reg. 42600 (2002).  
Therefore, the veteran's prostatitis and GERD are not 
presumed by law to have been incurred in service as a result 
of herbicide exposure.  38 U.S.C.A. 38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

Prostatitis

The veteran contends that his current prostatitis is a result 
of his in-service exposure to Agent Orange while stationed in 
Vietnam.

The Board has carefully reviewed the claims files and 
considered the veteran's assertions regarding his 
prostatitis.  While the evidence reveals that he currently 
suffers from prostatitis, the competent, probative evidence 
of record does not etiologically link his current prostatitis 
to his service or any incident therein.  Therefore, the Board 
finds that the evidence does not provide the necessary 
etiological link, as the VA examiner has not linked the 
veteran's current right foot disorder to his service or any 
incident therein.

Likewise, although the service records confirm that the 
veteran had active service in Vietnam during the Vietnam era 
and is presumed to have been exposed to herbicides in 
service, as noted above, prostatitis (unlike prostate cancer) 
is not a disease presumptively associated with herbicide 
exposure.  38 U.S.C.A. §§ 1116(a)(2)(E), 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(ii).  

While the veteran believes his currently diagnosed 
prostatitis is the result of his in-service exposure to Agent 
Orange, he is not competent to provide evidence that requires 
medical knowledge.  Grottveit v. Brown, supra; Espiritu v. 
Derwinski, supra.  Accordingly, the claim for service 
connection for prostatitis must be denied.




GERD

The veteran also contends that he currently has GERD as a 
result of his in-service exposure to Agent Orange.  He 
further contends that his current stomach disorder was first 
manifest in service.

While the evidence reveals that he currently suffers from 
GERD, there is no competent medical evidence of record 
etiologically linking the veteran's current GERD to his 
service.  Moreover, GERD was not shown to be present in 
service.  Although service medical records do show that he 
was seen on one occasion in May 1970 for complaints of an 
upset stomach, subsequent service medical records do not show 
any further complaints or symptomatology associated with 
stomach problems.  Moreover, the veteran denied any stomach 
problems at the time of his December 1970 separation 
examination.  Under the circumstances, the Board finds that 
any stomach problem treated in service was acute and 
transitory, which had completely resolved by the time he was 
separated from service.  Further, there is no medical 
evidence of record etiologically linking his currently 
diagnosed GERD to his complaints of stomach upset in service.  

As noted above, although the veteran is presumed to have been 
exposed to herbicides in service, GERD is not a disease 
presumptively associated with herbicide exposure.  38 
U.S.C.A. §§ 1116(a)(2)(E), 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(ii).  

Although the veteran believes his currently diagnosed GERD is 
the result of his exposure to Agent Orange in service or that 
it first became manifest in service, he is not competent to 
provide evidence that requires medical knowledge.  Grottveit 
v. Brown, supra; Espiritu v. Derwinski, supra.  Accordingly, 
the claim for service connection for GERD must be denied.




DJD

The veteran contends that he currently has DJD as a result of 
his in-service exposure to water in the jungles of Vietnam 
and during the monsoon season.

While the evidence reveals that he currently suffers from DJD 
of the knees, the competent, probative evidence of record 
does not etiologically link the veteran's current DJD to his 
service or any incident therein.  Moreover, there are no 
post-service treatment records indicating DJD until May 2000, 
almost 30 years after the veteran's discharge from service.  

Again, although the veteran believes his currently diagnosed 
DJD is the result of his service, he is not competent to 
provide evidence that requires medical knowledge.  Grottveit 
v. Brown, supra; Espiritu v. Derwinski, supra.  Accordingly, 
the claim for service connection for bilateral hearing loss 
must be denied.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claims 
for service connection for prostatitis, GERD and DJD, the 
doctrine is not for application.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, supra.  


ORDER

Service connection for prostatitis is denied.

Service connection for GERD is denied.

Service connection for DJD is denied.




REMAND

The veteran's DD 214 and service personnel records show that 
he was assigned to the 23rd Admin. Repl. Det. Americal 
Division and Company B 26th Engineer B Americal Divisions 
while stationed in Vietnam from June 1969 to June 1970.  His 
DD Form 214 also indicates that his principal MOS during 
service was combat construction specialist.  The veteran 
contends that he was in combat while serving in Vietnam and 
received a Bronze Star medal.  His DD 214 does not reflect 
either a Bronze Star or a Combat Infantry Badge indicative of 
combat service.

A review of the evidence of record, including the veteran's 
July 2002 VA examination, and his November 2003 and April 
2005 testimony, reveals that the veteran's claimed stressors 
include:

(1) being involved in small arms fire, with the branch behind 
him being splintered by a bullet, in approximately November 
1969; (2) receiving sniper fire while checking on a bulldozer 
on the To Bahn Road, approximately in either November 1969 or 
April 1970; (3) being held briefly at gunpoint by an enemy 
soldier in the Ho Chi Minh Trail area in approximately April 
1970; (4) witnessing several injuries and deaths while 
sweeping for mines and working as a tunnel rat on the To Bahn 
Road in 1970, to include a soldier named MacFarland; and (5) 
witnessing a Vietnamese nurse in a tunnel with a captured 
cobra to protect her.  A May 2001 VA treatment record also 
notes that the veteran's daughter was killed in a fire in 
1998 and other treatment records note that he has nightmares 
about his daughter.

The record is unclear as to whether the RO has made any 
attempts to verify some of the veteran's alleged in-service 
stressors.  The RO has indicated that there is no record of a 
soldier named MarcFarland being killed during the veteran's 
service in Vietnam.  The RO should attempt to verify the 
veteran's alleged stressors through all available sources, to 
include contacting the United States Armed Services Center 
for Research of Unit Records (USASCRUR) and an attempt should 
be made to obtain any relevant records from the Operational 
Reports from the units the veteran was assigned to during his 
service in Vietnam.  See Pentecost v. Principi, 16 Vet. App. 
124 (2002).  The RO should document its efforts and, if such 
efforts are unsuccessful, the RO should so inform the veteran 
and advise him to submit alternate forms of evidence to 
support his claim of entitlement to service connection for 
PTSD.  

VCAA legislation requires VA to provide a medical examination 
or obtain a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination or opinion is necessary to make a decision on the 
claim when the record (1) contains competent evidence that 
the claimant has a current disability or persistent or 
recurrent symptoms of the disability; (2) contains evidence 
which indicates that the disability or symptoms may be 
associated with the claimant's active duty; and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.  

VA records indicate that the veteran has been diagnosed with 
PTSD.  While the treatment records and the July 2002 
examination report contain some general discussion of the 
veteran's stressors, there is no medical evidence linking his 
current diagnosis of PTSD with any specific alleged inservice 
stressor.  In light of the above, the Board is of the opinion 
that a VA psychiatric examination of the veteran would be 
helpful in the readjudication of the instant claim.

Likewise, with regard to the veteran's claims for service 
connection for a skin rash secondary to herbicide exposure 
and for gout, the Board finds that the veteran should be 
provided with appropriate VA examinations to determine the 
etiology of his current disabilities prior to readjudication 
of the claims.  Although a September 2002 rating decision 
granted service connection for tinea versicolor of the chest 
and back, the June 2002 and June 2003 VA dermatology 
examinations also show diagnoses of tinea pubis, tinea pedis 
and tinea unguium.  The VA examiners did not indicate whether 
the veteran's claims files had been reviewed and did not 
offer opinions regarding the etiology of these current 
diagnoses.  As the veteran was treated for rashes in service 
and currently has diagnosed skin disorders other than tinea 
versicolor, he should be provided an examination addressing 
the etiology of the same.  

With regard to the veteran's claim for service connection for 
gout, the evidence shows that he has a current diagnosis of 
gout.  During his April 2005 hearing, the veteran testified 
that his gout affected primarily his toes, ankles, shoulder 
and wrists.  The veteran's December 1970 separation 
examination report shows that examination of his feet was 
abnormal.  However, the report does not indicate what the 
abnormality was.  The veteran has not been afforded a formal 
VA examination in connection with his current claim of 
entitlement to service connection for gout, and in light of 
the above, the Board is of the opinion that he should be 
provided an appropriate examination with discussion of the 
etiology of his currently diagnosed gout.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take the appropriate 
steps to comply with the VCAA, to include 
notifying the veteran and his 
representative of any evidence not 
previously provided that is necessary to 
substantiate his claims and of what 
information or evidence the veteran 
should provide and what information or 
evidence VA will attempt to obtain on his 
behalf.  The notice should comply with 38 
U.S.C.A. § 5103(a) and Quartuccio, supra, 
as well as any other applicable legal 
precedent.  The RO should allow the 
applicable period of time for response.

2.  The above-mentioned summary of the 
veteran's stressors and a copy of the 
veteran's DD 214 and other service 
personnel records should be sent to the 
United States Armed Services Center for 
Research of Unit Records.  The USASCRUR 
should be provided with a copy of any 
information obtained above, and should be 
requested to provide any additional 
information that might corroborate the 
veteran's alleged stressors.  The 
USASCRUR should also be requested to 
furnish the unit history and operational 
reports for the unit the veteran was 
assigned to while in Vietnam for the 
period during which he served with such 
unit.

3.  Thereafter, the RO should review the 
files and make a specific written 
determination with respect as to whether 
the veteran was exposed to a verified 
stressor, or stressors, in service, and, 
if so, the nature of the specific 
verified stressor or stressors 
established by the record.  

4.  If, and only if, a stressor is 
verified, then the veteran should be 
afforded a VA psychiatric examination.  
The examiner should be provided a list of 
any stressors verified by the RO.  The 
claims file and a separate copy of this 
remand must be provided to the examiner 
for review.  The examiner should 
determine whether the veteran has PTSD 
based on a verified in-service stressor.  
The examiner is instructed that only the 
verified events listed by the RO may be 
considered as stressors.  If PTSD is 
diagnosed, the examiner must explain 
whether and how each diagnostic criterion 
is or is not satisfied, and identify the 
verified stressor(s) supporting the 
diagnosis.  A complete rationale must be 
given for any opinion expressed, and the 
foundation for all conclusions should be 
clearly set forth.  The report of the 
psychiatric examination should be 
associated with the veteran's claims 
folder.

5.  The veteran should also be afforded a 
VA examination to determine the current 
nature and extent of any skin disorder 
other than tinea versicolor found to be 
present.  All necessary special studies 
or tests should be accomplished.  The 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that any skin disorder other than tinea 
versicolor was caused by or had its onset 
during service or is a result of service 
or in-service exposure to Agent Orange.  
Finally, the examiner should also offer 
an opinion regarding whether any 
diagnosed skin disorder is caused by or 
aggravated by his service-connected tinea 
versicolor of the chest and back.  If the 
examiner is unable to such opinions, 
he/she should so state.  All indicated 
studies should be performed, and the 
rationale for all opinions expressed 
should be provided.  The veteran's claims 
file must be made available to and 
reviewed by the examiner.  

6.  The veteran should also be afforded a 
VA examination to determine the current 
nature and extent of any gout found to be 
present.  All necessary special studies 
or tests should be accomplished.  The 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that any gout found to be present was 
caused by or had its onset during service 
or is a result of service.  Finally, the 
examiner should also offer an opinion 
regarding whether any foot abnormality 
noted at the time of the veteran's 
December 1970 separation examination was 
as likely as not the initial onset of the 
veteran's currently diagnosed gout.  If 
the examiner is unable to such opinions, 
he/she should so state.  All indicated 
studies should be performed, and the 
rationale for all opinions expressed 
should be provided.  The veteran's claims 
file must be made available to and 
reviewed by the examiner.  

The veteran is hereby advised that 
failure to report for any scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

5.  Thereafter, the RO should 
readjudicate the issues of entitlement to 
service connection for PTSD, a skin 
disorder other than tinea versicolor and 
gout.  If the issues on appeal remain 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


